Citation Nr: 1822088	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-24 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a reduction from 10 percent to noncompensable, effective September 1, 2014, for bilateral hearing loss, was proper.

2.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which continued a 10 percent rating for bilateral hearing loss.  The Veteran filed a timely notice of disagreement in June 2013.  In June 2014, the RO issued a statement of the case, to which the Veteran timely filed a substantive appeal.

In a June 2014 rating decision, the RO reduced the Veteran's bilateral hearing loss evaluation from 10 percent to noncompensable effective September 1, 2014.  Although the issue of the reduction is not specifically before the Board, the Board deems the issue of whether the reduction was proper to be part and parcel of the current appeal because the claim of increased rating covers the period prior to, during, and after the reduction.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (holding that a review of an increased rating claim may take into account varying and distinct disability ratings throughout the entire time period the increased rating claim has been pending, to account for the dynamic nature of the disorder at issue).  Accordingly, the Board takes jurisdiction of the issues of whether the reduction was proper.

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 hearing at the local RO.  In November 2015, the Veteran was informed that a transcript of the hearing was not available due to audio malfunctions of the recording system.  He was offered the opportunity to appear at another Board hearing, and he was informed that if he did not respond within 30 days, the Board would assume he did not wish to participate in another hearing.  The Veteran has not responded to this communication, and the Board assumes that he wishes to proceed with his appeal without appearing at another Board hearing.

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2013 rating decision, the RO proposed to reduce the Veteran's disability rating for bilateral hearing loss from 10 percent to noncompensable.  The RO promulgated that proposed reduction in a June 2014 rating decision, which reduced the Veteran's disability rating for bilateral hearing loss from 10 percent to noncompensable, effective September 1, 2014.

2.  At the time of the reduction in the disability rating for bilateral hearing loss, the 10 percent rating had been in effect for a period of more than five years.

3.  The rating reduction for bilateral hearing loss did not comport with applicable statutes and regulations.


CONCLUSION OF LAW

The reduction of bilateral hearing loss rating is void ab initio, and the criteria for restoration of the 10 percent rating for this condition are met.  38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §3.344 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to restore the 10 percent rating for bilateral hearing loss is completely favorable, no further action with respect to such issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Propriety of Rating Reduction

There is no question that a disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

Procedurally, where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons supporting the proposed reduction.  38 C.F.R. § 3.105(e).  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id. 

In this case, a letter accompanying the December 2013 rating decision proposing to reduce the rating for bilateral hearing loss provided the Veteran with notice of the proposed reduction and informed him that he could submit medical or other evidence to show why the reduction should not be made.  The letter explained that this evidence could include a statement from a physician who treated or examined the Veteran.  The RO also notified the Veteran that he could request a personal hearing to provide testimony on this matter.  The RO further informed him that, if he did not request a hearing within 30 days or submit additional evidence within 60 days, the RO would make a decision based on the evidence of record.  In short, this letter provided adequate content notice for the claim decided herein.  Furthermore, when the reduction was effectuated in June 2014, it was not effective until September 2014; thus, all content and timing requirements were met.  38 C.F.R. § 3.105 (e), (i)(2)(i).

Substantively, a rating cannot be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  In cases where a rating has been in effect for 5 years or more, the rating agency must make reasonably certain that the improvement will be maintained under the conditions of ordinary life even if material improvement in the physical or mental condition is clearly reflected.  Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A rating that has been in effect for 5 years or more may not be reduced on the basis of only one examination in cases where the disability is the result of a disease subject to periodic or episodic improvement.  38 C.F.R. § 3.344 (a).  The 5-year period is calculated from the effective date of the rating to the effective date of the reduction. Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

Furthermore, under 38 C.F.R. § 3.344, the RO must find the following: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  If doubt remains, after according due consideration to all the evidence, the rating agency will continue the rating in effect.  38 C.F.R. § 3.344 (b).  The rating decision and statement of the case (SOC) pertaining to the rating reductions must reflect full consideration of the procedural due process provisions of 38 C.F.R. § 3.344 (a)-(b).

Here, in a February 2008 rating decision, the RO granted entitlement to service connection for bilateral hearing loss and assigned a 10 percent disability rating effective from December 2007.  Thereafter, in the June 2014 rating decision, the RO reduced the rating to noncompensable, effective from September 1, 2014.  Thus, the 10 percent disability rating was in effect for more than five years, and the provisions of 38 C.F.R. § 3.344  (a) and (b), pertaining to stabilization of disability ratings, apply in the Veteran's case.

The reduction is void because the provisions of 38 C.F.R. § 3.344 were not met.  In this respect, neither the December 2013 rating decision that proposed the reduction, nor the June 2014 rating decision that effected the reduction, cited to or discussed the provisions of 38 C.F.R. § 3.344.  Thus, the RO did not address whether reexamination disclosed sustained material improvement.  Nor did the RO address whether any improvement in the disability actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. at 420-22; Schafrath, 1 Vet. App. at 594.  There also was no finding that the examinations used as a basis of reduction were as complete as those upon which payment was authorized or continued. 

Essentially, the rating decisions show that the RO analyzed the issue of reduction of the 10 percent rating just as it would claims for an increased rating, by focusing on what the evidence must show for a compensable rating rather than discussing the overall improvement of the Veteran's service-connected disability.  Whenever the RO in this way impermissibly places the burden of proof on the Veteran to show his disability has worsened, rather than the RO showing it has improved, the RO has not complied with 38 C.F.R. § 3.344.

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292; see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 10 percent rating assigned for bilateral hearing loss must be restored, effective September 1, 2014.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.


ORDER

A 10 percent disability rating for service-connected bilateral hearing loss is restored, effective September 1, 2014.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the issue of entitlement to an increased rating for bilateral hearing loss.

As an initial matter, the record reflects that there may be relevant VA treatment records that have not been associated with the claims file.  In this regard, the AOJ indicated in the June 2014 statement of the case that it had reviewed VA treatment records through January 2014, "including electronic review," however, the only VA treatment records associated with the claims file are dated from April 2010 to December 2012.  Upon remand, the AOJ should obtain all outstanding VA treatment records documenting treatment for hearing loss, including those indicated above dated from December 2012 to January 2014, as well as any current VA treatment records dated from January 2014 to the present.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The Veteran was afforded VA examinations in January 2013 and September 2013.  In his June 2014 substantive appeal, the Veteran indicated that his hearing may have worsened.  As the last examination of record is dated almost 5 years ago, and there is suggestion of worsening of disability, the Board finds that an additional evaluation would be helpful in resolving the issue raised by the instant appeal.  A new examination is therefore required to obtain updated findings regarding the severity of the Veteran's bilateral hearing loss.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination."); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issue on appeal dated from December 2012 to the present.  The Veteran should also be afforded the opportunity to identify and/or submit any private treatment records pertinent to his claim.

2. After any additional records have been obtained, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral hearing loss disability.  The claims file, including all recently obtained treatment records, and a copy of this remand, should be made available to the examiner.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria and include an opinion regarding the functional effects caused by the Veteran's bilateral hearing loss disability.

3. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


